         Case 1:13-cv-07041-RA-KNF Document 110 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
LISA ANN REINHOLT,                                          :
                                                            :
                                        Plaintiff,          :
          -against-                                         :               ORDER
                                                            :           13-CV-7041 (RA) (KNF)
NF MAINTENANCE, ALAN BRAND,                                 :
DONNA DECICCO, NARCO FREEDOM                                :
                                                            :
                                        Defendants.         :
------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A telephonic conference was held with counsel to the defendants and plaintiff pro se on June 11,

2020. As a result of the discussion had during the conference, IT IS HEREBY ORDERED that, on or

before June 26, 2020, the defendants shall serves their interrogatories on the plaintiff and, on or before

July 17, 2020, the plaintiff shall respond to the interrogatories. By a separate order, this action is being

referred to the court’s mediation program for assignment of a mediator. The plaintiff advised the Court

that she has sought assistance from the Pro Se Clinic affiliated with the court. When a mediator is

identified, it would be prudent for the plaintiff to notify the Pro Se Clinic personnel, who may be able to

assist the plaintiff prepare for the mediation session.

         In light of the current global health crisis, parties proceeding pro se are encouraged to submit all

filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also are encouraged to

consent to receive all court documents electronically. A consent to electronic service form is available

on the Court’s website. Pro se parties who are unable to use email may submit documents by regular

mail or in person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and

White Plains (300 Quarropas Street). For more information, including instructions on this new email
       Case 1:13-cv-07041-RA-KNF Document 110 Filed 06/11/20 Page 2 of 2



service for pro se parties, please visit the court’s website at nysd.uscourts.gov.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                                   SO ORDERED:
       June 11, 2020




                                                      2
